Case 8:19-cv-00232-DOC-DFM Document 29 Filed 11/18/19 Page 1 of 3 Page ID #:113



 1
     MARTIN & BONTRAGER, APC
 2   G. Thomas Martin, III (SBN 218456)
     Nicholas J. Bontrager (SBN 252114)
 3
     6464 W. Sunset Blvd., Ste. 960
 4   Los Angeles, CA 90028
     T: (323) 940-1700
 5
     F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     M. PAPADOPOULOS DENTAL               ) Case No. 8:19-cv-00232-DOC-DFM
12   CORP. dba VILLAGE FAMILY             )
13
     DENTAL OFFICE, Individually and      ) NOTICE OF SETTLEMENT
     On Behalf of All Others Similarly    )
14   Situated,                            )
15                                        )
     Plaintiff,                           )
16                                        )
17         vs.                            )
                                          )
18
     SIGMAGRAFT, INC. dba                 )
19   SIGMAGRAFT BIOMATERIALS,             )
                                          )
20
     Defendant.                           )
21                                        )
22

23         NOW COMES Plaintiff, M. PAPADOPOULOS DENTAL CORP. DBA
24
     VILLAGE FAMILY DENTAL OFFICE, by and through the undersigned counsel,
25

26
     to inform this Honorable Court that the parties in the above-captioned case have

27   reached a settlement on an individual (i.e., not class-wide) basis. The parties are
28
     diligently working on the settlement documentation and Plaintiff anticipates

                                          1
                                   NOTICE OF SETTLEMENT
Case 8:19-cv-00232-DOC-DFM Document 29 Filed 11/18/19 Page 2 of 3 Page ID #:114


     filing a stipulation of dismissal of this action with prejudice as to Plaintiff’s
 1

 2   individual claims pursuant to Fed. R. Civ. P. 41, within thirty (30) days.
 3
                                         RESPECTFULLY SUBMITTED,
 4
     Dated: November 18, 2019            MARTIN & BONTRAGER, APC.
 5

 6
                                         By: /s/ G. Thomas Martin, III
 7
                                         G. Thomas Martin, III
 8                                       6464 W. Sunset Blvd., Suite 960
 9
                                         Los Angeles, CA 90028
                                         Telephone: (323) 940-1700;
10                                       Facsimile: (323) 238-8095
11                                       Email: tom@mblawapc.com
                                         Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                          2
                                   NOTICE OF SETTLEMENT
Case 8:19-cv-00232-DOC-DFM Document 29 Filed 11/18/19 Page 3 of 3 Page ID #:115



 1
                                CERTIFICATE OF SERVICE

 2         I hereby certify that on the 18th day of November, 2019, I electronically filed the
 3
     foregoing with the Clerk of the Court using the CM/ECF. The Notice of Settlement has
 4

 5
     been served on Defendants counsel of record by way of the CM/ECF.

 6

 7
                                                 By: /s/ G. Thomas Martin, III
 8
                                                 G. Thomas Martin, III, Esq.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                           3
                                    NOTICE OF SETTLEMENT
